DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “about 10 percent to about 100 percent using ASTM D6866-10, method B”. It is unclear how the term above differs in scope from “about 10 percent to about 100 percent”; in other words, it is unclear how the test method performed to determine the bio-based content further limits the structure or function of the claimed device.
The term “regular absorbency sized tampon” in claims 19 and 20 is a relative term which renders the claim indefinite.  The term "regular absorbency sized tampon " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “Super absorbency sized tampon” in claim 12 is a relative term which renders the claim indefinite.  The term "super absorbency sized tampon" is not defined by the claim, the 
Further regarding claims 12, 19, and 20, it is unclear how the recitation of the “regular absorbency sized tampon”, or the “super absorbency sized tampon” limits the structure or function of the tampon. It is unclear from the language of the claims if the terms represent a structural or functional limitation of the claimed device, or if they are merely statements of intended use. As such the scope of the claim cannot be determined and the claims are indefinite.

Claims 12 and 19 recite the term, “an average dynamic expansion width”, however it is unclear what is required by the term. Therefore the metes and bounds of the limitation cannot be determined and the claims are indefinite. 
Claim 20 recites, “an average max width growth”, however it is unclear what is required by the term. Therefore the metes and bounds of the limitation cannot be determined and the claims are indefinite.
Claims 2-20 are rejected for depending from a claim which is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 13, ad 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Soto-Burt et al. (US Pre-Grant Publication 2015/0060317), in view of Bond et al. (US Pre-Grant Publication 2014/0142232).
Regarding claim 1, De Soto-Burt et al. teaches an absorbent article (Abstract) comprising: 
a plastic applicator [0059] the plastic applicator having an insertion portion (22) and a plunger portion (24), the plunger portion being movable within the insertion portion [0064]; and 
an absorbent tampon (14) disposed within the insertion portion (See at least Figs. 2, 7), the absorbent tampon comprising a primary absorbent member (16), the primary absorbent member 
De Soto-Burt fails to teach that the plastic applicator comprising a bio-based content of about 10 percent to about 100 percent by weight using ASTM D6866-10, method B. Bond et al. teaches mixtures of thermoplastics and grease intended for use in tampon applicators [0201] and further teaches that the components can be formed from 30-100% bio-based thermoplastics [0039, 0044] using ASTM D6866-10, method B [0068]. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of De Soto-Burt with the teachings of Bond and to form the applicator of De Soto-Burt with the bio-based composition of Bond in order to ensure the materials used are renewable, and to provide a softer feel as suggested by Bond [0233].
Regarding claims 2-5, De Soto-Burt in view of Bond teaches the device of claim 1. Bond further teaches composition of the thermoplastic polymer-grease mixture to be up to 100% bio-based [0039]. Therefore the proposed combination further teaches that the plastic applicator comprises a bio-based content of about 20 percent to about 100 percent using ASTM D6866-10, method B (as in claim 2), the insertion portion comprises bio-based content of at least 95 percent using ASTM D6866-10, method B (as in claim 3), the plunger portion comprises bio-based content at least 95 percent using ASTM D6866-10, method B (as in claim 4), and wherein the plastic applicator comprises bio-based content at least 95 percent using ASTM D6866-10, method B (as in claim 5).
Regarding claim 6, De Soto-Burt also teaches that the primary absorbent member comprises greater than about 75 percent cotton by weight at least because the absorbent can be formed from 
Regarding claim 9, De Soto-Burt in view of Bond teaches the absorbent article of claim 1. De Soto-Burt is silent as to the plastic applicator is substantially free of dyes and scents. Bond teaches that the polymer-grease composition can further comprise additives such as dyes and scents, which is interpreted to be a recitation of optional components. Bond therefore teaches both compositions with dyes and/or scents, and compositions without dyes or scents. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the dye and scent free composition of Bond as the plastic of the applicator as previously suggested above with regard to claim 1 in order to meet customer desire for a product which is scent and dye free.
Regarding claim 13, De Soto-Burt in view of Bond teaches the absorbent article comprising the absorbent article of claim 1. De Soto-Burt also teaches an outer wrapper (at least package (70)), but fails to teach that the outer wrapper renewable polyethylene and exhibits a bio-based content of at least about 50 percent to about 100 percent using ASTM D6866-10, method B.  Bond et al. teaches that the polymer-grease compositions comprising up to 100% bio-based materials [0039, 0044, 0068] are suitable for packaging for tampon applicators [0202]. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of De Soto-Burt with the teachings of Bond and to form the packaging of De Soto-Burt with the bio-based composition of Bond in order to ensure the materials used are renewable
Regarding claim 17, De Soto-Burt further teaches that the plunger portion comprises a first section (38) and a second section (68), wherein the second section is slidably engaged with the first section, and wherein the second section is lockable with respect to the first section (See at least Fig. 4).  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Soto-Burt et al. (US Pre-Grant Publication 2015/0060317), in view of Bond et al. (US Pre-Grant Publication 2014/0142232), and further in view of Turner et al. (US Pre-Grant Publication 2014/00170367)
Regarding claims 7-8, De Soto-Burt in view of Bond teaches the absorbent article of claim 1, but fails to teach that the absorbent tampon further comprises an overwrap which substantially covers the primary absorbent member, and wherein the overwrap comprises greater than about 60 percent cotton by weight; wherein overwrap is spunlaced.  Turner teaches a nonwoven web material suggested for use as an overwrap for a tampon [0093], wherein the non-woven web material is formed from cotton [0035, 0054], and is spunlaced [0035]. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of De Soto-Burt to include the spunlaced cotton overwrap of Turner with the reasonable expectation that the addition of the well known [0093] overwrap would provide a suitable and comfortable body contacting surface as is well known in the art and as suggested by Turner. De Soto-Burt in view of Bond and Turner is silent as to the precise composition of the overwrap. Turner does however specifically teach that the fibers of the overwrap may be cotton [0035] as well as other fibers and combinations thereof. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to try to provide the overwrap of Turner made from up to 100% cotton fibers as suggested by Turner, with the reasonable expectation that a nonwoven of the precise composition would provide a comfortable and functional overwrap to a tampon pledget.1

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Soto-Burt et al. (US Pre-Grant Publication 2015/0060317), in view of Bond et al. (US Pre-Grant Publication 2014/0142232), and further in view of Suzuki et al. (US Patent No. 4,921,474).
.


Claims 11-12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Soto-Burt et al. (US Pre-Grant Publication 2015/0060317), in view of Bond et al. (US Pre-Grant Publication 2014/0142232), and further in view of Jorgensen, Jr. et al. (US Pre-Grant Publication 2012/0234268).
Regarding claim 11, De Soto-Burt in view of Bond teaches the absorbent article of claim 1, but fails to teach that the absorbent tampon has a density of between about 0.27 grams / ml to about 0.31 grams / ml.  Jorgensen Jr et al. teaches a tampon pledget providing improved absorbency and having a density between about 0.20g/cc to about 0.80g/cc; encompassing the range as claimed by Applicant. Jorgensen further teaches that increased density results in increased absorbency with a decreased dry width [0032]. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of De Soto-Burt with the teachings of Jorgensen to provide a tampon pledget having a density within the range of 0.20g/cc to 0.80g/cc, and further to optimize the precise density in order to provide sufficient absorbency as suggested by In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claims 12, 19, and 20, De Soto-Burt in view of Bond teaches the absorbent article of claim 1, but fails to teach that the absorbent tampon has an average dynamic expansion width of between about 19.0 mm to about 22.0 mm for a Super absorbency sized tampon (as in claim 12), the absorbent tampon has an average dynamic expansion width of between about 17.0 mm to about 20.0 mm for a regular absorbency sized tampon (as in claim 19), or wherein an average max width growth of the absorbent tampon is greater than about 3.0 mm for a regular absorbency sized tampon (as in claim 20).  
Jorgensen, Jr. et al. teaches a tampon pledget with improved leakage protection and teaches that the pledget has an expanded width ranging from 12mm at t=0 minutes to 28mm or greater at t=12 minutes. Therefore, at some time between t=0 and t=12 the pledget of Jorgensen comprises an average dynamic expansion width of between 19mm-22mm (as in claim 12), and between 17mm to 20mm (as in claim 19), and the average max width growth is greater that 3mm (as in claim 20) (See [0011, 0013] of Jorgensen). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of De Soto-Burt to provide the pledget having a dynamic expansion as taught by Jorgensen in order to prevent leakage and improve absorbency as suggested by Jorgensen.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Soto-Burt et al. (US Pre-Grant Publication 2015/0060317), in view of Bond et al. (US Pre-Grant Publication 2014/0142232), and further in view of Amundson et al. (US Pre-Grant Publication 2012/0283685)
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fibers in the claimed average length, or to optimize or find the workable ranges of the length of the cotton fibers, with the reasonable expectation of success because Amundson further teaches the use of longer rayon fibers to bind together the shorter fibers [0070].  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781